TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00272-CV



                                  Erika Saenz Salmeron, Appellant

                                                  v.

                            Tiofilia Linda Constancio Govea, Appellee


             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           NO. C-1-CV-15-002970, HONORABLE JOE CARROLL, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                Erika Saenz Salmeron appeals from a judgment awarding possession in a forcible

detainer suit. Her opening brief was originally due on August 20, 2015. After Salmeron failed to

timely file her brief, the Clerk of this Court sent notice to her—on September 21, 2015—advising

that her brief was overdue and that if she did not file a brief or otherwise respond with a reasonable

explanation by October 1, 2015, her appeal would be subject to dismissal for want of prosecution.1

The October 1 deadline has passed, and to date Salmeron has not filed a brief or otherwise

responded. Accordingly, we dismiss this appeal for want of prosecution.2




       1
           See Tex. R. App. P. 38.8(a)(1) (if appellant fails to timely file a brief, this Court is
empowered to dismiss the appeal for want of prosecution unless appellant reasonably explains the
failure and appellee is not significantly injured by that failure).
       2
           See id. R. 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: October 15, 2015




                                              2